       Case 2:19-cv-00105-MHT-JTA Document 76 Filed 05/24/21 Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

DE’ANGELO MANUEL, #266919,                   )
                                             )
          Plaintiff,                         )
                                             )
  v.                                         )   CIVIL ACTION 2:19-cv-105-MHT-JTA
                                             )
KAY IVEY, et al.,                            )
                                             )
          Defendants.                        )

                                  ORDER ON MOTION

       Upon review of the motion to compel discovery filed by Plaintiff on May 21, 2021

(Doc. 75), it is

       ORDERED as follows:

       1. This motion is GRANTED to the extent addressed in this order.

       2. On or before June 18, 2021, (1) Defendant Head shall object or otherwise

respond to the interrogatories propounded to her, and (2) Defendant Ivey shall address the

basis for her issuance of the moratorium on parole challenged by Plaintiff in this case.

Defendants’ responses must be made in accordance with the Federal Rules of Civil

Procedure. If Defendants submit an objection to an interrogatory, they should state specific

reasons for their objection.

       DONE this 24th day of May, 2021.



                               _______________________________________
                               JERUSHA T. ADAMS
                               UNITED STATES MAGISTRATE JUDGE
